359 S.W.3d 131 (2011)
Raymond E. HARDGE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72863.
Missouri Court of Appeals, Western District.
December 27, 2011.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Even J. Buchheim, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.

ORDER
PER CURIAM.
Raymond Hardge appeals the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Hardge contends the motion court clearly erred in denying his claim that plea counsel was ineffective for failing to conduct DNA and fingerprint testing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the motion court's judgment.
AFFIRMED. Rule 84.16(b).